UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Annex Ste 200, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303)222-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |_| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of July 30, 2010 there were 11,570,583 shares outstanding of the registrant's Common Stock. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2010 andDecember 31, 2009 1 Consolidated Statements of Operations – Three months and six months ended June 30, 2010 and 2009 2 Consolidated Statements of Cash Flows –Six months ended June 30, 2010 and 2009 3 Consolidated Statement of Changes in Stockholders’ Equity – June 30, 2010 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3 Quantitative and Qualitative Disclosures About Market Risk 40 Item 4 Controls and Procedures 40 PART II – OTHER INFORMATION Item 1 Legal Proceedings 42 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3 Defaults Upon Senior Securities – Not Applicable 43 Item 4 Rescinded and Removed 43 Item 5 Other Information – Not Applicable 43 Item 6 Exhibits 44 SIGNATURES 45 EXPLANATORY NOTE Two Rivers Water Company, (the “Company”), is filing this Amendment to its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010 filed with the Securities and Exchange Commission on August 16, 2010, for the sole purpose of restating the Financial Statements and the Notes to the Financial Statements included in Part I, Item 1 of this filing.An explanation of the changes to the financial statements can be found in Note 2 Summary of Significant Accounting Policies – Restatement. This Amendment does not reflect events occurring after the Original Filing except as noted above. Except for the foregoing amended information, this Form 10-Q/A continues to speak as of the date of the Original Filing and the Company has not otherwise updated disclosures contained therein or herein to reflect events that occurred at a later date. TWO RIVERS WATER COMPANY AND SUBSIDIARIES Consolidated Balance Sheets(In Thousands) June 30, 2010 RESTATED December 31, 2009 ASSETS: Unaudited Audited Current Assets: Cash and cash equivalents $ $ Restricted cash 13 - Note receivable - Aegis/Grizzle (Note 4) - Accrued interest receivable - 4 Advances and accounts receivable 58 1 Income taxes receivable (Notes 2, 8) Deposits - Prepaid expenses 3 16 Assets held for sale - Total Current Assets Property, equipment and software, net (Note 2) 94 Other Assets Mortgages receivable - Net of allowance for bad debts of $139 on June 30, 2010 and December 31, 2009 (Notes 2, 4) Investment in Boston Property, net of impairment of $1,297 and $889on June 30, 2010 and on December 31, 2009, respectively (Note 3) Land (Notes 2, 3) Water shares (Notes 2, 3) Options on real estate (Notes 2, 3) - Dam Construction (Note 3) Other real estate owned - net of impairment of $150 and $313 and accumulated depreciation of $33 and $40 on June 30, 2010 and December 31, 2009, respectively (Note 2) Farm product - Other assets 9 - Total Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY: Current Liabilities: Accounts payable $ $ Short term borrowings(Note 5) Deposits held - 30 Accrued liabilities 29 5 Total Current Liabilities Notes Payable - Long Term (Note 5) Total Liabilities Commitments and Contingencies (Notes 1, 2, 3, 4, 5, 7, 8, 9, 10, 12, 13) Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 11,484,583 and9,214,583 shares issued and outstanding at June 30, 2010 and Dec 31, 2009, respectively 11 9 Additional paid-in capital Accumulated (deficit) ) ) Total Two Rivers Water Company Shareholders' Equity Noncontrolling interest in subsidiaries (Note 2) Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. Two Rivers Water Company Amended 10Q June 30, 2010 Page 1 Table of Contents TWO RIVERS WATER COMANY AND SUBSIDIARIES Consolidated Statements of Operations(In Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenue Loan Fees and real estate income $
